              Case 1:18-cv-04638-RA Document 19 Filed 01/28/19 Page 1 of 2

                                                                                                          Hunton Andrews Kurth LLP
                                                                                                          200 Park Avenue
                                                                                                          New York, NY 10166
                                                                                                          +1.212.309.1000 Phone
                                                                                                          +1.212.309.1100 Fax
                                                                                                          HuntonAK.com

                                                                                                          Jonathan D. Reichm an
                                                                                                          +1.212.908.6256 Phone
                                                                                                          JReichman@andrewskurthkenyon.com



                                                        January 28, 2019

VIA ECF

The Honorable Ronnie Abrams
United States District Judge, S.D.N.Y.
Thurgood Marshall United States Courthouse
40 Foley Square
New York, New York 10007

        Re:             Polaris Images Corporation v. The Daily Beast Company, LLC
                        Case No. 1:18-cv-4638 (RA) (S.D.N.Y.)

Dear Judge Abrams:

         Pursuant to Your Honor’s January 14, 2019 Order (ECF No. 16), the parties submit this
joint status letter. This letter supplements the parties’ joint letter dated July 27, 2018 (ECF No.
11).

         1.        Status and Planned Activity.

                Following the Court’s August 3, 2018 Mediation Referral Order (ECF No. 6), the
parties participated in mediation sessions on October 18, 2018 and November 28, 2018.
Unfortunately, these sessions were unsuccessful.

         a.        Plaintiff.

                Plaintiff plans to proceed forward with discovery. After discovery, Plaintiff intend
to file a motion for summary judgment on copyright infringement liability.
.
         b.     Defendant.

               Defendant The Daily Beast Company, LLC (“TDB”) plans to file its Answer to the
Complaint, following which it plans to take discovery regarding the photograph in issue. After
such discovery, TDB intends to file a motion for summary judgment on fair use grounds.

         The parties look forward to the Court setting a schedule based upon the foregoing.




    ATLANTA    AUSTIN    BANGKOK    BEIJING   BOSTON   BRUSSELS   CHARLOTTE   DALLAS   DUBAI   HOUSTON   LONDON   LOS ANGELES
     MIAMI    NEW YORK    NORFOLK    RALEIGH/DURHAM    RICHMOND    SAN FRANCISCO   THE WOODLANDS    TYSONS   WASHINGTON, DC
DC01:1196029.3
            Case 1:18-cv-04638-RA Document 19 Filed 01/28/19 Page 2 of 2

The Honorable Ronnie Abrams
January 28, 2019
Page 2

Dated: January 28, 2019                     Respectfully submitted,
       New York, New York

/s/Richard Liebowitz                        /s/ Jonathan D. Reichman
Richard P. Liebowitz                        Jonathan D. Reichman
LIEBOWITZ LAW FIRM, PLLC                    Jonathan W. Thomas
11 Sunrise Plaza, Suite 305                 HUNTON ANDREWS KURTH LLP
Valley Stream, New York 11580               200 Park Avenue, 53rd Floor
Tel.: (516) 233-1660                        New York, New York 10166
Email: RL@LiebowitzLawFirm.com              Tel.: (212) 309-1000
                                            Email: JReichman@HuntonAK.com
                                                    JThomas@HuntonAK.com


Counsel for Plaintiff                       Counsel for Defendant




DC01:1196029.3
